DETAILED ACTION
This communication is a Non-Final Office Action on the Merits.  Claims 1-18, 41, and 43 as amended 24 September 2020 are pending and have been considered as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 



(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 5, “robot arm kinematics” in line 2 does not clearly relate back to “robot arm kinematics” in line 14 of Claim 1.  Clarification is required.
As per Claim 12, “the environment coordinate system” in line 2 lacks proper antecedent basis.  Clarification is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 43 is rejected under 35 U.S.C. 101 because, as drafted, the claim include embodiments directed to a signal per se.  Specifically, the “computer program product including computer executable code” does not necessarily exclude embodiments directed to transitory forms of signal transmission.  As a reminder, a claim to computer code that covers a non-statutory embodiment, such as a propagating electrical or electromagnetic signal per se, should be rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter (see MPEP § 2106.03(II)).  Amendment to exclude embodiments directed to transitory signals is respectfully suggested to overcome the rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 41, and 43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 30, and 32, respectively, of copending Application No. 16/631,404 claims of the reference application include all of the limitations of, and therefore anticipate, corresponding claims of the present application.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13, 41, and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lemelson (US Pub. No. 2003/0208302).

As per Claim 1, Lemelson discloses a system (72) for performing interactions within a physical environment (as per world reference frame 56) (Figs. 3, 5; ¶69-70, 102-103), the system (72) including:
a) a robot base (71a) that undergoes movement relative to the environment (as per world reference frame 56) (Figs. 3, 5; ¶67-70, 102-103);
b) a robot arm (6, 7) mounted to the robot base (71a), the robot arm (6, 7) including an end effector (8) mounted thereon (Figs. 1A-1B, 2, 3, 5; ¶57-71, 102-103);

d) a control system (12) that:
i) acquires an indication of an end effector destination (as per “desired position” in ¶71) (Figs. 2, 3, 5; ¶64-71, 102-103);
ii) determines a reference robot base position (as per “continual tracking of the position of the robot transportation systems by a controller” in ¶102) (Figs. 2-3, 5; 64-71, 102-103);
iii) calculates an end effector path (as per “way points” in ¶71) extending to the end effector destination (as per “desired position” in ¶71) at least in part using the reference robot base position (as per “continual tracking of the position of the robot transportation systems by a controller” in ¶102) (Figs. 2-3, 5; 64-71, 102-103);
iv) determines a current robot base position (as per “same relative values” in ¶103) using signals from the tracking system (12, 30, 32, 164, 166, 168) (Figs. 2-3, 5; 64-71, 102-103, 111);
v) calculates robot arm kinematics (as per “the controller performs the necessary kinematic and dynamic calculations for the next movement of the manipulator” in ¶70) using the current robot base position (as per “same relative values” in ¶103) and the end effector path (as per “way points” in ¶71) (Figs. 2-3, 5; 64-71, 102-103);
vi) generates robot control signals (as per “controller then sends the drive signals” in ¶56) based on the end effector path (as per “way points” in ¶71) and the calculated robot arm kinematics (as per “the controller performs the necessary kinematic and dynamic calculations for the next movement of the manipulator” in ¶70) (Figs. 2-3, 5; 56, 64-71, 102-103);
vii) applies the robot control signals (as per “controller then sends the drive signals” in ¶56) to the robot arm (6, 7) to cause the end effector (8) to be moved along the end effector path (as per “way 
viii) repeats (as per loop at 122, 124 and/or 128, 120) steps (iv) to (vii) to move the end effector (8) towards the end effector destination (as per “desired position” in ¶71) (Figs. 2-3, 5, 7; 56, 64-71, 102-107, 111).

As per Claim 2, Lemelson further discloses wherein the current robot base position (as per “same relative values” in ¶103) is indicative of an origin point (as per 58) of the robot arm kinematics (as per “the controller performs the necessary kinematic and dynamic calculations for the next movement of the manipulator” in ¶70) and the robot base position (as per “same relative values” in ¶103) is determined in an environment coordinate system (56) thereby allowing the robot arm (6, 7) to be controlled in the environment coordinate system (56) (Figs. 3, 5; ¶69-71, 102-103).

As per Claim 3, Lemelson further discloses wherein the end effector destination (as per “desired position” in ¶71) is defined relative to an environment coordinate system (56) and the control system (12) calculates the end effector path (as per “desired position” in ¶71) in the environment coordinate system (56)  (Figs. 3, 5; ¶69-71, 102-103).

As per Claim 4, Lemelson further discloses wherein the control system (12):
a) determines an end effector position (as per “end effectors position can be determined” in ¶67) (Figs. 2-3, 5; ¶65-71, 102-103); and,
b) calculates the end effector path (as per “desired position” in ¶71) using the end effector position (as per “end effectors position can be determined” in ¶67) (Figs. 2-3, 5; ¶65-71, 102-103).



As per Claim 6, Lemelson further discloses wherein the control system (12):
a) calculates a robot base movement based on the robot base position (as per “continual tracking of the position of the robot transportation systems by a controller” in ¶102) (Figs. 2-3, 5; 64-71, 102-103); and,
b) calculates the robot arm kinematics (as per “the controller performs the necessary kinematic and dynamic calculations for the next movement of the manipulator” in ¶70) based at least in part on the robot base movement (as per “continual tracking of the position of the robot transportation systems by a controller” in ¶102) (Figs. 2-3, 5; 64-71, 102-103).
As per Claim 7, Lemelson further discloses wherein the robot base movement is at least one of:
a) movement from an initial robot base position; and,
b) movement from an expected robot base position (as per 72) based on a robot base path (as per 76) extending to the robot base reference position (as per “continual tracking of the position of the robot transportation systems by a controller” in ¶102) (Fig. 5; ¶102-103).

As per Claim 8, Lemelson further discloses wherein the reference robot base position (as per “continual tracking of the position of the robot transportation systems by a controller” in ¶102) is at least one of:
a) a current robot base position (as per “same relative values” in ¶103) (Fig. 5; ¶102-103);

c) a predicted robot base position based on movement of the robot base along a robot base path; and, 
d) an intended robot base position when end effector reaches the end effector destination.

As per Claim 9, Lemelson further discloses wherein the control system (12):
a) determines a desired end effector position (as per “desired position” in ¶71) on the end effector path (as per “way points” in ¶71) (Figs. 2-3, 5; 64-71, 102-103); and,
b) calculates the robot arm kinematics (as per “the controller performs the necessary kinematic and dynamic calculations for the next movement of the manipulator” in ¶70) using the determined current robot base position (as per “same relative values” in ¶103) and the desired end effector position (as per “desired position” in ¶71) on the end effector path (as per “way points” in ¶71) (Figs. 2-3, 5; 64-71, 102-103).

As per Claim 10, Lemelson further discloses wherein the calculated kinematics (as per “the controller performs the necessary kinematic and dynamic calculations for the next movement of the manipulator” in ¶70) are indicative of inverse kinematics (¶71).

As per Claim 11, Lemelson further discloses wherein the desired end effector position (as per “desired position” in ¶71) is one of:
a) the end effector destination (as per “desired position” in ¶71) (Figs. 3, 5; 64-71, 102-103);
b) a path point on the end effector path.



As per Claim 13, Lemelson further discloses wherein the robot arm (6, 7) is controlled in the robot base coordinate system (58) (Figs. 2-3, 5; 64-71, 102-103).

As per Claim 41, Lemelson discloses a method for performing interactions within a physical environment (as per world reference frame 56) using a system (72) (Figs. 3, 5; ¶69-70, 102-103) including:
a) a robot base (71a) that undergoes movement relative to the environment (as per world reference frame 56) (Figs. 3, 5; ¶67-70, 102-103);
b) a robot arm (6, 7) mounted to the robot base (71a), the robot arm (6, 7) including an end effector (8) mounted thereon (Figs. 1A-1B, 2, 3, 5; ¶57-71, 102-103); and,
c) a tracking system (12, 30, 32, 164, 166, 168) that measures a robot base position (as per 74, 76) indicative of a position of the robot base (71a) relative to the environment (as per world reference frame 56) (Figs. 2, 3, 5, 9; ¶65-71, 102-103, 111) and wherein the method includes in a control system (12):
i) acquiring an indication of an end effector destination (as per “desired position” in ¶71) (Figs. 2, 3, 5; ¶64-71, 102-103);
ii) determining a reference robot base position (as per “continual tracking of the position of the robot transportation systems by a controller” in ¶102) (Figs. 2-3, 5; 64-71, 102-103);

iv) determining a current robot base position (as per “same relative values” in ¶103) using signals from the tracking system (12, 30, 32, 164, 166, 168) (Figs. 2-3, 5; 64-71, 102-103, 111);
v) calculating robot arm kinematics (as per “the controller performs the necessary kinematic and dynamic calculations for the next movement of the manipulator” in ¶70) using the current robot base position (as per “same relative values” in ¶103) and the end effector path (as per “way points” in ¶71) (Figs. 2-3, 5; 64-71, 102-103);
vi) generating robot control signals (as per “controller then sends the drive signals” in ¶56) based on the end effector path (as per “way points” in ¶71) and the calculated robot arm kinematics (as per “the controller performs the necessary kinematic and dynamic calculations for the next movement of the manipulator” in ¶70) (Figs. 2-3, 5; 56, 64-71, 102-103);
vii) applying the robot control signals (as per “controller then sends the drive signals” in ¶56) to the robot arm (6, 7) to cause the end effector (8) to be moved along the end effector path (as per “way points” in ¶71) towards the destination (as per “desired position” in ¶71) (Figs. 2-3, 5; 56, 64-71, 102-103); and,
viii) repeating (as per loop at 122, 124 and/or 128, 120) steps (v) to (vii) to move the end effector (8) towards the end effector destination (as per “desired position” in ¶71) (Figs. 2-3, 5, 7; 56, 64-71, 102-107, 111).

As per Claim 43, Lemelson discloses a computer program product including computer executable code (as per “programmed” in ¶71), which when executed by a suitably programmed control 
a) a robot base (71a) that undergoes movement relative to the environment (as per world reference frame 56) (Figs. 3, 5; ¶67-70, 102-103);
b) a robot arm (6, 7) mounted to the robot base (71a), the robot arm (6, 7) including an end effector (8) mounted thereon (Figs. 1A-1B, 2, 3, 5; ¶57-71, 102-103); and,
c) a tracking system (12, 30, 32, 164, 166, 168) that measures a robot base position (as per 74, 76) indicative of a position of the robot base (71a) relative to the environment (as per world reference frame 56) (Figs. 2, 3, 5, 9; ¶65-71, 102-103, 111) and wherein the control system (12):
i) acquires an indication of an end effector destination (as per “desired position” in ¶71) (Figs. 2, 3, 5; ¶64-71, 102-103);
ii) determines a reference robot base position (as per “continual tracking of the position of the robot transportation systems by a controller” in ¶102) (Figs. 2-3, 5; 64-71, 102-103);
iii) calculates an end effector path (as per “way points” in ¶71) extending to the end effector destination (as per “desired position” in ¶71) at least in part using the reference robot base position (as per “continual tracking of the position of the robot transportation systems by a controller” in ¶102) (Figs. 2-3, 5; 64-71, 102-103);
iv) determines a current robot base position (as per “same relative values” in ¶103) using signals from the tracking system (12, 30, 32, 164, 166, 168) (Figs. 2-3, 5; 64-71, 102-103, 111);
v) calculates robot arm kinematics (as per “the controller performs the necessary kinematic and dynamic calculations for the next movement of the manipulator” in ¶70) using the current robot base position (as per “same relative values” in ¶103) and the end effector path (as per “way points” in ¶71) (Figs. 2-3, 5; 64-71, 102-103);

vii) applies the robot control signals (as per “controller then sends the drive signals” in ¶56) to the robot arm (6, 7) to cause the end effector (8) to be moved along the end effector path (as per “way points” in ¶71) towards the destination (as per “desired position” in ¶71) (Figs. 2-3, 5; 56, 64-71, 102-103); and,
d) repeats (as per loop at 122, 124 and/or 128, 120) steps (iv) to (vii) to move the end effector (8) towards the end effector destination (as per “desired position” in ¶71) (Figs. 2-3, 5, 7; 56, 64-71, 102-107, 111).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lemelson (US Pub. No. 2003/0208302) in view of Hvass (US Pub. No. 2010/0143089).

As per Claim 14, Lemelson discloses all limitations of Claim 1.  Lemelson does not expressly disclose wherein the end effector destination includes an end effector pose, the tracking system measures a robot base pose and wherein the control system:
a) determines a current robot base pose using signals from the tracking system; and,
b) calculates robot arm kinematics based on the current robot base pose.
Hvass discloses a control system (410) for a robot (430/435) (Fig. 4; ¶49) in which 
an end effector destination (line from 440 to 450) includes an end effector pose (as per position/orientation) (Fig. 4; ¶49, 70, 74), a tracking system (as per line from 430 to 460) measures a robot base pose (Fig. 4; ¶49, 53-54) and wherein the control system (410):
a) determines a current robot base pose (as per “position and/or orientation of the base” in ¶49, 53 69, 70), using signals from the tracking system (as per line from 430 to 460) (Fig. 4; ¶49, 53-54); and,

In this way, the system operates to provide improved positional and/or orientational accuracy (¶55).  Like Lemelson, Hvass is concerned with robot control systems.
Therefore, from these teachings of Lemelson and Hvass, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Hvass to the system of Lemelson since doing so would enhance the system by providing improved positional and/or orientational accuracy.

As per Claim 15, the combination of Lemelson and Hvass teaches or suggests all limitations of Claim 14.  Lemelson does not expressly disclose wherein the control system:
a) determines an end effector pose; and,
b) calculates the end effector path extending from the end effector pose to the end effector destination.
See rejection of Claim 14 for discussion of teachings of Hvass.  Hvass further discloses wherein the control system (410):
a) determines an end effector pose (as per position/orientation) (Fig. 4; ¶49, 70, 74); and,
b) calculates the end effector path (as per 440, 445) extending from the end effector pose (as per position/orientation) to the end effector destination (as per line from 440 to 450) (Fig. 4; ¶49-50, 53-55, 69-71, 74).
Therefore, from these teachings of Lemelson and Hvass, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Hvass to the system of Lemelson since doing so would enhance the system by providing improved positional and/or orientational accuracy.

As per Claim 16, Lemelson discloses all limitations of Claim 1.  Lemelson does not expressly disclose wherein for an end effector path having a zero path length, the calculated robot arm kinematics returns the end effector to the end effector destination to thereby maintain the end effector static within an environment coordinate system.
Hvass discloses a control system (410) for a robot (200) having a mobile base (220), a manipulator (230), and an end effector (240) that performs work on a surface (298) (Figs. 2A, 4; ¶28-30, 49).  In one embodiment, performing work involves a path planner (445) and a path plan (440) that produce a desired position and orientation for the robot (200), a control function (450) that produces commands for driving the robot (200) in accordance with the desired position and orientation, and estimators (460, 470) that correct the commanded position and orientation in view of actual position and orientation data (Fig. 4; ¶49-50, 54-55, 67-74).  In one embodiment, the estimators (460, 470) include kinematic models of the manipulator and end effector for coordinating motion of the mobile base (220), manipulator (230), and end effector (240) (¶67-68).  As such, Hvass discloses wherein for an end effector path (as per 450 informed by 460, 470) having a zero path length (as per location for dispensing on surface 298), the calculated robot arm kinematics returns the end effector (240) to the end effector destination to thereby maintain the end effector static within an environment coordinate system (as per location for dispensing on surface 298).  In this way, the system of Hvass operates to reduce position and orientation errors and improve the accuracy of the system (¶74).  Like Lemelson, Hvass is concerned with robot control systems.
Therefore, from these teachings of Lemelson and Hvass, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Hvass to the system of Lemelson since doing so would enhance the system by to reducing position and orientation errors and improving the accuracy of the system.

As per Claim 17, Lemelson discloses all limitations of Claim 1.  Lemelson does not expressly disclose wherein for an end effector path having a non-zero path length, the calculated robot arm kinematics return the end effector to the end effector path.
Hvass discloses a control system (410) for a robot (200) having a mobile base (220), a manipulator (230), and an end effector (240) that performs work on a surface (298) (Figs. 2A, 4; ¶28-30, 49).  In one embodiment, performing work involves a path planner (445) and a path plan (440) that produce a desired position and orientation for the robot (200), a control function (450) that produces commands for driving the robot (200) in accordance with the desired position and orientation, and estimators (460, 470) that correct the commanded position and orientation in view of actual position and orientation data (Fig. 4; ¶49-50, 54-55, 67-74).  In one embodiment, the estimators (460, 470) include kinematic models of the manipulator and end effector for coordinating motion of the mobile base (220), manipulator (230), and end effector (240) (¶67-68).  As such, Hvass discloses wherein for an end effector path (as per 450 informed by 460, 470) having a non-zero path length (as per not at location for dispensing on surface 298), the calculated robot arm kinematics return the end effector (240) to the end effector path (as per commands from 450).  In this way, the system of Hvass operates to reduce position and orientation errors and improve the accuracy of the system (¶74).  Like Lemelson, Hvass is concerned with robot control systems.
Therefore, from these teachings of Lemelson and Hvass, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Hvass to the system of Lemelson since doing so would enhance the system by to reducing position and orientation errors and improving the accuracy of the system.









Hvass discloses a control system (410) for a robot (200) having a mobile base (220), a manipulator (230), and an end effector (240) that performs work on a surface (298) (Figs. 2A, 4; ¶28-30, 49).  In one embodiment, performing work involves a path planner (445) and a path plan (440) that produce a desired position and orientation for the robot (200), a control function (450) that produces commands for driving the robot (200) in accordance with the desired position and orientation, and estimators (460, 470) that correct the commanded position and orientation in view of actual position and orientation data (Fig. 4; ¶49-50, 54-55, 67-74).  In one embodiment, the path plan (440) describes a trajectory that includes velocity of the base (220) and end effector (240) at specified locations (¶46).  As such, Hvass discloses wherein the robot base (220) moves with a slower dynamic response (as per specified velocity at specified location) and the end effector (240) moves with a faster dynamic response (as per specified velocity at specified location) to correct for movement of the robot base (220) away from an expected robot base position (as per desired position).  In this way, the system of Hvass operates to reduce position and orientation errors and improve the accuracy of the system (¶74).  Like Lemelson, Hvass is concerned with robot control systems.
Therefore, from these teachings of Lemelson and Hvass, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Hvass to the system of Lemelson since doing so would enhance the system by to reducing position and orientation errors and improving the accuracy of the system.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sharp (US Patent No. 6,330,503), Chang (US Pub. No. 2010/0152899), Huettenhofer (US Pub. No. 2013/0103192), Scheurer (US Pub. No. 2013/0310982), and Tan (US Pub. No. 2016/0318187) disclose robot control systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664